Exhibit 99.2 Statistical Supplement Second Quarter 2007 PMA Capital Corporation Statistical Supplement Second Quarter - 2007 Table of Contents Page Consolidated Highlights: Selected Financial Data - Second Quarter 1 Selected Financial Data - Year-to-date 2 Consolidated Statements of Operations - Per Share Data 3 Consolidated Statements of Operations - Second Quarter 5 Consolidated Statements of Operations - Year-to-date 6 Consolidated Balance Sheets 7 Invested Assets and Net Investment Income; Debt; Balance Sheet Impact of Commutations - Run-off Operations 8 Segment Information: Statements of Operations - Consolidating - Year-to-date 9 -10 Statements of Operations - Consolidating - Second Quarter 11- 12 Statements of Operations - PMA Insurance Group 13 Insurance Ratios - PMA Insurance Group 14 Statements of Operations - Run-off Operations 15 Statements of Operations - Corporate & Other 16 Operating Cash Flow Information: Operating Cash Flows - Consolidated 17 Operating Cash Flows - PMA Insurance Group 18 Operating Cash Flows - Run-off Operations 19 Statutory Financial Information: Statutory Surplus; Statutory Financial Information - PMA Pool 20 Other Information: Industry Ratings and Market Information 21 Legend: NM - Not Meaningful Note: Operating income (loss), which we define as GAAP net income (loss) excluding net realized investment gains and losses, is the financial performance measure used by our management and Board of Directors to evaluate and assess the results of our business segments because (i) net realized investment gains and losses are unpredictable and not necessarily indicative of current operating fundamentals or future performance of the business segments and (ii) in many instances, decisions to buy and sell securities are made at the holding company level, and such decisions result in net realized gains and losses that do not relate to the operations of the individual segments.Operating income (loss) does not replace net income (loss) as the GAAP measure of our consolidated results of operations.See pages 1 and 2 for reconciliations of operating results by segment to GAAP net income (loss). PMA Capital Corporation Selected Financial Data (Dollar Amounts in Thousands, Except Per Share Data) 2nd 3rd 4th 1st 2nd % Change Quarter Quarter Quarter Quarter Quarter 2nd 2006 2006 2006 2007 2007 Quarter Gross Premiums Written by Segment: PMA Insurance Group $ 99,328 $ 133,903 $ 89,484 $ 164,720 $ 115,418 16.2 % Run-off Operations 960 526 102 1,507 1,994 NM Corporate & Other (213 ) (158 ) (157 ) (156 ) (160 ) 24.9 % Gross premiums written $ 100,075 $ 134,271 $ 89,429 $ 166,071 $ 117,252 17.2 % Net Premiums Written by Segment: PMA Insurance Group $ 85,639 $ 107,795 $ 66,873 $ 125,893 $ 81,816 -4.5 % Run-off Operations 527 701 309 1,495 1,994 NM Corporate & Other (213 ) (158 ) (157 ) (156 ) (160 ) 24.9 % Net premiums written $ 85,953 $ 108,338 $ 67,025 $ 127,232 $ 83,650 -2.7 % Major Components of Net Income (Loss): Pre-tax operating income (loss) by segment: PMA Insurance Group $ 6,671 $ 8,351 $ 5,721 $ 11,723 $ 8,400 25.9 % Run-off Operations 428 174 485 (738 ) (707 ) NM Corporate & Other (6,128 ) (5,016 ) (5,282 ) (5,309 ) (5,129 ) 16.3 % Pre-tax operating income 971 3,509 924 5,676 2,564 NM Net realized investment losses (1,978 ) (799 ) (26 ) (430 ) (1,754 ) 11.3 % Pre-tax income (loss) (1,007 ) 2,710 898 5,246 810 NM Income tax expense (benefit) (245 ) 1,209 67 1,900 319 NM Net income (loss) $ (762 ) $ 1,501 $ 831 $ 3,346 $ 491 NM After-tax operating income $ 524 $ 2,020 $ 848 $ 3,626 $ 1,631 NM Diluted Earnings (Loss) Per Share: Net income (loss) $ (0.02 ) $ 0.05 $ 0.03 $ 0.10 $ 0.01 NM Less the impact of: Realized losses after tax (0.04 ) (0.01 ) - (0.01 ) (0.04 ) 0.0 % After-tax operating income $ 0.02 $ 0.06 $ 0.03 $ 0.11 $ 0.05 NM Capitalization: Debt $ 148,303 $ 131,561 $ 131,211 $ 130,822 $ 144,629 -2.5 % Shareholders' equity excluding FAS 115 unrealized loss 417,064 418,372 425,132 424,894 420,150 0.7 % Total capitalization excluding FAS 115 unrealized loss 565,367 549,933 556,343 555,716 564,779 -0.1 % FAS 115 unrealized loss (18,733 ) (6,169 ) (6,039 ) (1,084 ) (9,179 ) 51.0 % Total capitalization including FAS 115 unrealized loss $ 546,634 $ 543,764 $ 550,304 $ 554,632 $ 555,600 1.6 % Book Value Per Share: Excluding FAS 115 unrealized loss $ 12.79 $ 12.82 $ 13.02 $ 13.02 $ 13.06 2.1 % Including FAS 115 unrealized loss $ 12.21 $ 12.63 $ 12.83 $ 12.99 $ 12.78 4.7 % Debt to Total Capital: Excluding FAS 115 unrealized loss 26.2 % 23.9 % 23.6 % 23.5 % 25.6 % -2.3 % Including FAS 115 unrealized loss 27.1 % 24.2 % 23.8 % 23.6 % 26.0 % -4.1 % Interest Coverage: Income before interest and income taxes to interest expense 0.73 1.89 1.32 2.86 1.28 75.3 % Operating income before interest and income taxes to interest expense 1.26 2.15 1.33 3.02 1.90 50.8 % 1 PMA Capital Corporation Selected Financial Data (Dollar Amounts in Thousands, Except Per Share Data) Six Six % Change Months Months Six 2007 2006 Months Gross Premiums Written by Segment: PMA Insurance Group $ 280,138 $ 233,065 20.2 % Run-off Operations 3,501 1,358 NM Corporate & Other (316 ) (381 ) 17.1 % Gross premiums written $ 283,323 $ 234,042 21.1 % Net Premiums Written by Segment: PMA Insurance Group $ 207,709 $ 199,029 4.4 % Run-off Operations 3,489 1,133 NM Corporate & Other (316 ) (381 ) 17.1 % Net premiums written $ 210,882 $ 199,781 5.6 % Major Components of Net Income: Pre-tax operating income (loss) by segment: PMA Insurance Group $ 20,123 $ 14,812 35.9 % Run-off Operations (1,445 ) 589 NM Corporate & Other (10,438 ) (12,267 ) 14.9 % Pre-tax operating income 8,240 3,134 NM Net realized investment losses (2,184 ) (160 ) NM Pre-tax income 6,056 2,974 NM Income tax expense 2,219 1,255 76.8 % Net income $ 3,837 $ 1,719 NM After-tax operating income $ 5,257 $ 1,823 NM Diluted Earnings Per Share: Net income $ 0.12 $ 0.05 NM Less the impact of: Realized losses after tax (0.04 ) (0.01 ) NM After-tax operating income $ 0.16 $ 0.06 NM 2 PMA Capital Corporation Consolidated Statements of Operations - Per Share Data 2nd 3rd 4th 1st 2nd Six Six Quarter Quarter Quarter Quarter Quarter Months Months 2006 2006 2006 2007 2007 2007 2006 Diluted Earnings (Loss) Per Share: Net income (loss) $ (0.02 ) $ 0.05 $ 0.03 $ 0.10 $ 0.01 $ 0.12 $ 0.05 Pre-tax operating income $ 0.03 $ 0.11 $ 0.03 $ 0.17 $ 0.08 $ 0.25 $ 0.10 After-tax operating income $ 0.02 $ 0.06 $ 0.03 $ 0.11 $ 0.05 $ 0.16 $ 0.06 Diluted weighted average common shares outstanding 32,132,618 32,922,643 32,916,423 32,900,397 32,838,046 32,872,801 32,540,905 Dividends declared: Class A Common Stock $ - $ - $ - $ - $ - $ - $ - Actual common shares issued and outstanding 32,613,234 32,646,689 32,659,194 32,630,669 32,163,072 32,163,072 32,613,234 Class A Common Stock prices: High $ 10.49 $ 10.75 $ 10.15 $ 9.77 $ 11.40 $ 11.40 $ 10.49 Low $ 9.24 $ 8.60 $ 8.60 $ 8.40 $ 9.12 $ 8.40 $ 8.68 Close $ 10.30 $ 8.82 $ 9.22 $ 9.39 $ 10.69 $ 10.69 $ 10.30 3 This Page Intentionally Left Blank 4 PMA Capital Corporation Consolidated Statements of Operations (Dollar Amounts in Thousands) 2nd 3rd 4th 1st 2nd % Change Quarter Quarter Quarter Quarter Quarter 2nd 2006 2006 2006 2007 2007 Quarter Gross Premiums Written $ 100,075 $ 134,271 $ 89,429 $ 166,071 $ 117,252 17.2 % Net Premiums Written $ 85,953 $ 108,338 $ 67,025 $ 127,232 $ 83,650 -2.7 % Revenues: Net premiums earned $ 94,922 $ 95,284 $ 88,316 $ 95,032 $ 97,531 2.7 % Net investment income 11,058 10,747 10,333 10,525 11,125 0.6 % Net realized investment losses (1,978 ) (799 ) (26 ) (430 ) (1,754 ) 11.3 % Other revenues 7,286 6,624 7,107 7,787 7,614 4.5 % Total revenues 111,288 111,856 105,730 112,914 114,516 2.9 % Expenses: Losses and loss adjustment expenses 66,379 66,754 60,695 67,026 68,150 2.7 % Acquisition expenses 19,552 19,811 17,825 19,138 19,013 -2.8 % Operating expenses 21,580 18,953 22,966 17,066 21,653 0.3 % Dividends to policyholders 1,011 589 510 1,622 2,047 NM Interest expense 3,773 3,039 2,836 2,816 2,843 -24.6 % Total losses and expenses 112,295 109,146 104,832 107,668 113,706 1.3 % Pre-tax income (loss) (1,007 ) 2,710 898 5,246 810 NM Income tax expense (benefit): Current - 200 NM Deferred (245 ) 1,209 67 1,900 119 NM Total income tax expense (benefit) (245 ) 1,209 67 1,900 319 NM Net income (loss) $ (762 ) $ 1,501 $ 831 $ 3,346 $ 491 NM Pre-tax operating income $ 971 $ 3,509 $ 924 $ 5,676 $ 2,564 NM After-tax operating income $ 524 $ 2,020 $ 848 $ 3,626 $ 1,631 NM 5 PMA Capital Corporation Consolidated Statements of Operations (Dollar Amounts in Thousands) Six Six % Change Months Months Six 2007 2006 Months Gross Premiums Written $ 283,323 $ 234,042 21.1 % Net Premiums Written $ 210,882 $ 199,781 5.6 % Revenues: Net premiums earned $ 192,563 $ 186,581 3.2 % Net investment income 21,650 22,458 -3.6 % Net realized investment losses (2,184 ) (160 ) NM Other revenues 15,401 14,390 7.0 % Total revenues 227,430 223,269 1.9 % Expenses: Losses and loss adjustment expenses 135,176 131,772 2.6 % Acquisition expenses 38,151 36,877 3.5 % Operating expenses 38,719 41,567 -6.9 % Dividends to policyholders 3,669 2,433 50.8 % Interest expense 5,659 7,646 -26.0 % Total losses and expenses 221,374 220,295 0.5 % Pre-tax income 6,056 2,974 NM Income tax expense: Current 200 - NM Deferred 2,019 1,255 60.9 % Total income tax expense 2,219 1,255 76.8 % Net income $ 3,837 $ 1,719 NM Pre-tax operating income $ 8,240 $ 3,134 NM After-tax operating income $ 5,257 $ 1,823 NM 6 PMA Capital Corporation Consolidated Balance Sheets (Dollar Amounts in Thousands) 2nd 3rd 4th 1st 2nd Quarter Quarter Quarter Quarter Quarter 2006 2006 2006 2007 2007 Assets: Investments in fixed maturities available for sale $ 913,376 $ 904,074 $ 871,951 $ 735,048 $ 733,083 Investments in fixed maturities trading - - - 122,669 84,714 Short-term investments 70,994 59,227 86,448 93,385 100,788 Short-term investments, loaned securities collateral 4,771 - Total investments 989,141 963,301 958,399 951,102 918,585 Cash 26,004 30,387 14,105 9,924 8,494 Accrued investment income 9,312 10,993 9,351 5,407 5,469 Premiums receivable 205,825 218,126 207,771 257,445 253,215 Reinsurance receivables 1,071,332 1,069,153 1,039,979 1,042,478 1,051,269 Prepaid reinsurance premiums 4,851 20,618 26,730 41,410 42,435 Deferred income taxes, net 110,452 102,986 100,019 97,565 101,696 Deferred acquisition costs 37,336 40,384 36,239 41,726 37,889 Funds held by reinsureds 151,873 133,222 130,214 132,926 102,519 Other assets 166,862 164,286 143,600 148,022 157,416 Total assets $ 2,772,988 $ 2,753,456 $ 2,666,407 $ 2,728,005 $ 2,678,987 Liabilities: Unpaid losses and loss adjustment expenses $ 1,727,369 $ 1,690,483 $ 1,634,865 $ 1,620,952 $ 1,563,324 Unearned premiums 189,140 217,506 202,973 249,689 235,356 Debt 148,303 131,561 131,211 130,822 144,629 Accounts payable, accrued expenses and other liabilities 215,918 208,854 191,540 195,228 214,240 Reinsurance funds held and balances payable 84,398 88,105 82,275 103,021 106,288 Dividends to policyholders 4,725 4,744 4,450 4,483 4,179 Payable under securities loan agreements 4,804 - Total liabilities 2,374,657 2,341,253 2,247,314 2,304,195 2,268,016 Shareholders' Equity: Class A Common Stock 171,090 171,090 171,090 171,090 171,090 Additional paid-in capital 110,552 111,116 109,922 110,527 110,318 Retained earnings 180,626 181,719 184,216 183,611 183,019 Accumulated other comprehensive loss (37,630 ) (26,010 ) (20,624 ) (15,675 ) (23,569 ) Treasury stock, at cost (26,307 ) (25,712 ) (25,511 ) (25,743 ) (29,887 ) Total shareholders' equity 398,331 412,203 419,093 423,810 410,971 Total liabilities and shareholders' equity $ 2,772,988 $ 2,753,456 $ 2,666,407 $ 2,728,005 $ 2,678,987 7 PMA Capital Corporation Invested Assets and Net Investment Income (Dollar Amounts in Thousands) 2nd 3rd 4th 1st 2nd Six Six Quarter Quarter Quarter Quarter Quarter Months Months 2006 2006 2006 2007 2007 2007 2006 Total Investments & Cash As reported $ 1,015,145 $ 993,688 $ 972,504 $ 961,026 $ 927,079 $ 927,079 $ 1,015,145 Less: Securities lending activity 4,804 - 4,804 Unrealized loss (28,820 ) (9,490 ) (9,291 ) (1,668 ) (14,121 ) (14,121 ) (28,820 ) Unrealized loss and accrued income - trading - - - (5,858 ) (5,282 ) (5,282 ) - Total adjusted investments & cash $ 1,039,161 $ 1,003,178 $ 981,795 $ 968,552 $ 946,482 $ 946,482 $ 1,039,161 Net Investment Income As reported $ 11,058 $ 10,747 $ 10,333 $ 10,525 $ 11,125 $ 21,650 $ 22,458 Funds held: Assumed 537 185 160 246 212 458 872 Ceded (1,643 ) (1,482 ) (1,374 ) (1,560 ) (931 ) (2,491 ) (3,162 ) Total funds held (1,106 ) (1,297 ) (1,214 ) (1,314 ) (719 ) (2,033 ) (2,290 ) Total adjusted investment income $ 12,164 $ 12,044 $ 11,547 $ 11,839 $ 11,844 $ 23,683 $ 24,748 Yield As reported 4.22 % 4.28 % 4.20 % 4.35 % 4.71 % 4.54 % 4.17 % Investment portfolio 4.56 % 4.72 % 4.65 % 4.86 % 4.95 % 4.91 % 4.53 % Duration (in years) 3.5 3.4 3.3 3.3 3.7 3.7 3.5 PMA Capital Corporation Debt (Dollar Amounts in Thousands) Amount Outstanding Maturity 6.50% convertible debt $ 12,693 2022 1 Derivative component of 6.50% convertible debt 2,356 4.25% convertible debt 455 2022 2 8.50% senior notes 54,900 2018 Junior subordinated debt 3 64,435 2033 - 2037 Surplus notes 4 10,000 2035 Unamortized debt discount (210 ) Total long-term debt $ 144,629 1 Holders of this debt, at their option, may require us to repurchase all or a portion of their debentures on June 30, 2009 at 114% of the principal amount.This debt may be converted at any time, at the holder's option, at a current price of $16.368 per share. 2 Holders of this debt, at their option, may require us to repurchase all or a portion of their debentures on September 30, 2008, 2010, 2012 and 2017.This debt may be converted at any time, at the holder's option, at a current price of $16.368 per share. 3 Weighted average interest rate on junior subordinated debt is 9.30% as of June 30, 2007. 4 Interest rate on surplus notes is 9.86% as of June 30, 2007. PMA Capital Corporation Balance Sheet Impact of Commutations - Run-off Operations (Dollar Amounts in Thousands) 2nd Quarter and Six Months 2007 Assets Assumed Ceded Total Funds held by reinsureds $ (32,813 ) $ - $ (32,813 ) Liabilities Assumed Ceded Total Unpaid loss and loss adjustment expenses $ (28,243 ) $ - $ (28,243 ) Other liabilities (7,586 ) - (7,586 ) 8 PMA Capital Corporation Statements of Operations - Consolidating Six Months Ended June 30, 2007 (Dollar Amounts in Thousands) PMA Insurance Corporate Run-off Group & Other1 Operations Consolidated Gross Premiums Written $ 280,138 $ (316 ) $ 3,501 $ 283,323 Net Premiums Written $ 207,709 $ (316 ) $ 3,489 $ 210,882 Revenues: Net premiums earned $ 191,169 $ (316 ) $ 1,710 $ 192,563 Net investment income 19,415 (222 ) 2,457 21,650 Other revenues 15,262 139 - 15,401 Operating revenues 225,846 (399 ) 4,167 229,614 Losses and Expenses: Losses and loss adjustment expenses 133,884 - 1,292 135,176 Acquisition expenses 37,538 - 613 38,151 Operating expenses 30,132 4,880 3,707 38,719 Dividends to policyholders 3,669 - - 3,669 Total losses and expenses 205,223 4,880 5,612 215,715 Operating income (loss) before income taxes and interest expense 20,623 (5,279 ) (1,445 ) 13,899 Interest expense 500 5,159 - 5,659 Pre-tax operating income (loss) $ 20,123 $ (10,438 ) $ (1,445 ) 8,240 Net realized investment losses (2,184 ) Pre-tax income $ 6,056 1
